Citation Nr: 1127110	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  05-04 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for left knee osteopenia and chondromalacia, currently evaluated 30 percent disabling.

2.  Entitlement to an increased disability rating for right knee osteopenia and chondromalacia, currently evaluated 10 percent disabling.

3.  Entitlement to an increased disability rating for low back syndrome with degenerative disc disease, currently evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1977 to March 1992.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of October and December 2003 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In February 2007, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The Board remanded the Veteran's claims in June 2007 and March 2009 for additional evidentiary and procedural development.  Such was achieved, and the Veteran's claims were last adjudicated by the Appeals Management Center (AMC) in March and April 2011 Supplemental Statements of the Case (SSOCs).  The Veteran's claims file has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's claims for a third time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.
VA treatment records

In March 2011, the Veteran submitted a VA Form 9 directly to the RO.  Although this Form 9 did not perfect an appeal as to any particular issue [as each of the issues above are already in appellate status], it did contain a specific request that his medical records be obtained from the VA clinic in Colorado Springs, Colorado from 2008 to the present day.  See the Veteran's VA Form 9, dated March 29, 2011.  Although VA treatment reports from the Colorado Springs Community Based Outpatient Clinic (CBOC) dated through July 2, 2010 are already associated with the Veteran's claims folder, no VA treatment reports dated subsequent to this time have been obtained.  

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, any outstanding VA treatment reports dated since July 2010 that are relevant to the Veteran's claims should be obtained.

Issue and hearing clarification

As noted above the AMC readjudicated the Veteran's increased rating claims for his left knee, right knee, and low back disabilities in a March 8, 2011 SSOC.  However, in March 29, 2011 correspondence, referenced above, the Veteran specifically indicated that he only is appealing two issues, his right knee and low back claims.  See the Veteran's March 29, 2011 VA Form 9.  It is unclear whether the Veteran intended this submission to be a withdrawal of his left knee increased rating claim currently on appeal.  Clarification from the Veteran and/or his representative should be obtained as to this matter on remand.

The Board adds that the Veteran also indicated on his March 29, 2011 correspondence that he wanted to have a hearing before the Board via videoconferencing equipment.  See the Veteran's March 29, 2011 VA Form 9.  On remand, the Veteran should be informed that he already has been accorded a hearing before the Board regarding the issues currently on appeal, and that he has not provided any reasons (i.e. just cause) for his request for a second hearing.  If the Veteran would like an opportunity for a second hearing, he must file a motion in writing that specifies why prejudice would result from the failure to provide a new hearing, per the provisions outlined in 38 C.F.R. § 20.717.  

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his low back and knee disabilities.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records from the VA clinic in Colorado Springs, Colorado dated from July 2010 to the present day.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should also request clarification from the Veteran and his representative as to whether the Veteran wishes to withdraw his increased rating claim for his service-connected left knee disability.  The Veteran should be informed that except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2010).

3.  VBA should also inform the Veteran and his representative that should the Veteran wish to testify for a second time before the Board as to the issues currently on appeal, he must submit a written motion specifying why prejudice would result from the failure to provide a new hearing.  See 38 C.F.R. § 20.717(a).

4.  After waiting a reasonable time for response, and after undertaking any other development it deems necessary, VBA should readjudicate the Veteran's claims on appeal.  If the claims are denied, in whole or in part, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


